DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 07/30/2021. As directed by the amendment: claims 1, 4, 7, 9, 13, and 14 have been amended and claims 2-3 and 10-11 have been cancelled.  Thus, claims 1, 4-9, and 12-17 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 07/30/2021, with respect to the rejections of claims 1 and 9 under USC 103 have been fully considered and are persuasive. The applicant argues that the combination of Ross and Holmes does not explicitly teach nor suggest in regards to claim 1: an elongated opening between the first end and the second end of the lever and wherein the lever member is rotatable about the elongated opening. The applicant additionally argues that the combination of Ross and Holmes does not explicitly teach nor suggest in regards to claim 9: wherein at least one of the first connection or the second connection comprises an elongated slot and a pin. The Office agrees with the applicant’s arguments in that the combination of Ross and Holmes do disclose nor teach in combination the mentioned limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ross et al (US 6258111 B1) in view of Holmes et al (US 20110247847 A1) and Neitzell et al (US 20060096104 A1) for claim 1. A new grounds of rejection is made in view of Ross, Holmes, and Marinkovich et al (US 20030009888 A1). 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first connection of the inner blade tube comprising an elongated slot must be shown or the feature(s) canceled from the claim(s). The Figures do not show an elongated slot at the pin 82, which would designate the first connection.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 , 4 – 6 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US 6258111 B1), herein referenced to as “Ross” in view of Holmes et al (US 20110247847 A1), herein referenced to as “Holmes” and Neitzell et al (US 20060096104 A1), herein referenced to as “Neitzell”.
In regards to claim 1, Ross discloses: A medical device comprising: a blade tube section comprising an outer blade tube 292 (see Fig. 17a, col. 10, ll 6 – 20), an inner- blade tube 289 (see Fig. 17a, col. 10, ll 6 – 20), and a cutting window (see Fig. 17a, the cutting window is above the inner-blade tube 289) at a distal end of the blade tube section; a solenoid 288 (see Fig. 17a, col. 10, ll 6 – 20) offset from a central axis' of the blade tube section; and a mechanical arrangement (connection of 290 to 289, see Fig. 17a, col. 10, ll 6 – 20) between the inner blade tube 289 and the solenoid 288, the mechanical arrangement (connection of 290 to 289) including an element that appears to be a collar-like element (see annotated Fig. 17a below) fixedly connected to the inner blade tube 289; a lever member 290 (see Fig. 17a, col. 10, ll 6 – 20), wherein the lever member 290 is connected to the inner blade tube 289 and the solenoid 288 (see Fig. 17a), wherein the lever member comprises a first end point of 290 that connects to 289 and a second end portion of 290 that connects to 287. Ross does not explicitly disclose: the mechanical arrangement including a collar fixedly connected to the inner blade tube, the lever member having an elongated opening between the first end and the second end; and wherein the lever member is rotatable about the elongated opening.

    PNG
    media_image1.png
    452
    771
    media_image1.png
    Greyscale

However, Holmes in a similar field of invention teaches medical device 10 (see Figs. 1 – 3), with an inner tube member 28 (see Figs. 2 – 4), a lever member 74 (see Figs. 2 – 3), and a mechanical arrangement 42 (see Figs. 2 – 3). Holmes further teaches: the mechanical arrangement 42 including a collar 84 (see Figs. 2 – 3, [0047], as it is a tubular element that surrounds the inner blade tube and additionally is fixed via pins) fixedly connected to the inner blade tube 28. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Holmes and have a mechanical arrangement with a collar fixedly connected to the inner blade tube. Motivation for such can be found in Holmes as the collar can move upwardly which causes the blade to move more aggressively which is a desirable feature and the subject of such orbital action (see [0049]). 
The combination of Ross and Holmes does not explicitly teach: the lever member having an elongated opening between the first end and the second end; and wherein the lever member is rotatable about the elongated opening.
(see Figs. 1-9) with an inner blade tube 24 (see Figs. 1-9), a lever member 56 (see Figs. 1-9), a first end of the lever member (see annotated Fig. 8 below), and a second end of the lever member (see annotated Fig. 8 below). Neitzell further teaches: the lever member 56 having an elongated opening 62 (see Figs. 7-8, [0044]) between the first end and the second end (see annotated Fig. 8 below); and wherein the lever member 56 is rotatable about the elongated opening 62 (see [0047], 56 is rotatable around 68 the pin within the slot 62, therefore 56 is rotatable around the slot). 

    PNG
    media_image2.png
    414
    794
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ross and Holmes to incorporate the teachings of Neitzell and have a medical device with a lever member that has an elongated opening between the first and second ends and wherein the lever member is rotatable about the elongated opening. Motivation for such can be found in Neitzell as this allows the device to cut in a neutral/non-rocking motion (see [0048]). 
In regards to claim 4, the combination of Ross, Holmes, and Neitzell teaches the medical device of claim 1, see 103 rejection above. Holmes further teaches: wherein the lever member 74 is moveably 84 (the lever can move in relation to the collar to allow the device to work at the cutter to oscillate).
In regards to claim 5, the combination of Ross, Holmes, and Neitzell teaches the medical device of claim 1, see 103 rejection above. Ross further discloses: wherein the mechanical arrangement (connection of 290 to 289) is configured such that movement of a shaft 287 of the solenoid 288 in a first direction provides for movement of the inner blade tube 289 in a second opposite direction (see Fig. 17a).
	The language, “wherein the mechanical arrangement is configured such that movement of a shaft of the solenoid in a first direction provides for movement of the inner blade tube in a second opposite direction," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Ross meets the structural limitations of the claim, and is capable of having the shaft of the solenoid move in a direction that will result in the movement of the inner blade tube in a second opposite direction depending on the freedom of movement allowed by the collar. 
In regards to claim 6, the combination of Ross, Holmes, and Neitzell teaches the medical device of claim 1, see 103 rejection above. Ross further discloses: wherein the mechanical arrangement (connection of 290 to 289) is configured such that movement of a shaft 287 of the solenoid 288 in a first direction provides for movement of the inner blade tube 289 in the same direction (see Fig. 17a).
	The language, “wherein the mechanical arrangement is configured such that movement of a shaft of the solenoid in a first direction provides for movement of the inner blade tube in the same direction," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Ross meets the structural limitations of 289 in the same direction as the solenoid shaft 287 depending on the freedom of movement allowed by the collar (see annotated Fig. 17a above). 
In regards to claim 8, the combination of Ross, Holmes, and Neitzell teaches the medical device of claim 1, see 103 rejection above. Ross further discloses: wherein the inner blade tube 289 is configured to reciprocate relative to the outer blade tube 292 (see Fig. 17a). 
	The language, “wherein the inner blade tube is configured to reciprocate relative to the outer blade tube," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Ross meets the structural limitations of the claim, and the inner blade tube is capable of reciprocating relative to the outer blade tube as the solenoid moves the inner tube relative to the outer blade tube. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Holmes and Neitzell as applied to claims 1, and further in view of Bjursten (US 20180146974 A1), herein referenced to as Bjursten.
In regards to claim 7, the combination of Ross, Holmes, and Neitzell teaches the medical device of claim 1, see 103 rejection above. Holmes further teaches: wherein the mechanical arrangement 42 further comprises a collar 84 and a bushing 96 (see Figs. 2 – 3, [0048]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Holmes and have a medical device with a bushing in tandem with an inner tube member and the collar. Motivation for such can be found in Holmes as the bushing provides a physical limitation for how far the inner tube member can be displaced (see Figs. 2 – 3, [0048], ll 1 – 5). 

Bjursten teaches a similar medical device, in an analogous field of invention, and teaches a spring 302 (see Fig. 10, [0097], ll 1 – 3), wherein the spring is between the bushing and the collar, as seen in Fig. 10, the bushing is distal or right of the spring and the collar is to the left or proximal of the spring.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross, Holmes, and Neitzell as modified to incorporate the teachings of Bjursten and have a medical device with spring in between a bushing and the collar. Motivation for such can be found in Bjursten as the spring allows to for the inner tube member to be retracted proximal after actuation distally to allow for a continuously oscillating movement that only requires a solenoid to be in either an active or inactive state, (see Fig. 10, [0097], ll 1 – 3).
Claims 9, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US 6258111 B1), herein referenced to as “Ross” in view of Holmes et al (US 20110247847 A1), herein referenced to as “Holmes” and Marinkovich et al (US 20030009888 A1), herein referenced to as “Marinkovich”. 
In regards to claim 9, Ross discloses: a medical device comprising: a blade tube section comprising an outer blade tube 292 (see Fig. 17a, col. 10, ll 6 – 20), an inner blade tube 289 (see Fig. 17a, col. 10, ll 6 – 20), and a cutting window (see Fig. 17a, the cutting window is above the inner-blade tube 289) at a distal end of the blade tube section; a solenoid 288 (see Fig. 17a, col. 10, ll 6 – 20); and a lever member 290 (see Fig. 17a, col. 10, ll 6 – 20) comprising a first end point of 290 that connects to 289 connected to the inner blade tube 289 at a first connection the joint designated by the point of 290 that connects to 289 and a second end portion of 290 that connects to 287 connected to the solenoid 288 at a second connection the joint designated by 290 that connects to 287; a mechanical (connection of 290 to 289) including an element that appears to be a collar-like element (see annotated Fig. 17a below claim 1) fixedly connected to the inner blade tube 289. Ross does not explicitly disclose: a collar fixedly connected to the inner blade tube; wherein at least one of the first connection or the second connection comprises an elongated slot and a pin. 
 However, Holmes in a similar field of invention teaches medical device 10 (see Figs. 1 – 3) with an inner tube member 28 (see Figs. 2 – 4) and a lever member 74 (see Figs. 2 – 3). Holmes further teaches: a collar 84 (see Figs. 2 – 3, [0047], as it is a tubular element that surrounds the inner blade tube and additionally is fixed via pins) fixedly connected to the inner blade tube 28. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Holmes and have medical device with a collar fixedly connected to the inner blade tube. Motivation for such can be found in Holmes as the collar can move upwardly which causes the blade to move more aggressively which is a desirable feature and the subject of such orbital action (see [0049]). 
The combination of Ross and Holmes does not explicitly teach: wherein at least one of the first connection or the second connection comprises an elongated slot and a pin.
However, Marinkovich in a similar field of art teaches a device with a reciprocating blade (see Fig. 6) which teaches an inner tube member 14’ (see Fig. 6), a lever member 50’ (see Fig. 6), a first connection 52’ (see Fig. 6), and a second connection 54’ (see Fig. 6). Marinkovich further teaches wherein at least one of the first connection 52’ or the second connection (not being examined as it is a part of a conditional statement) comprises an elongated slot 53’ (see Fig. 6, [0045]) and a pin 62’ (see Fig. 6, [0045]-[0046]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ross and Holmes to incorporate the teachings of Marinkovich and have the lever member with the first connection comprising an elongated 
In regards to claim 12, the combination of Ross, Holmes, and Marinkovich teaches the medical device of claim 9, see 103 rejection above. Holmes further teaches: wherein the lever member 74 is moveably connected to the collar 84 (the lever can move in relation to the collar to allow the device to work at the cutter to oscillate).
	In regards to claim 14, the combination of Ross, Holmes, and Marinkovich teaches the medical device of claim 9, see 103 rejection above. The combination of Ross and Holmes further teaches: wherein the lever member is configured to rotate about the second end.
	The language, “wherein the lever member is configured to rotate about the second end," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Ross meets the structural limitations of the claim, and the lever member is capable of rotating about the second end which is closer to the solenoid that allows the lever to member to move the inner tube member.
	In regards to claim 16, the combination of Ross, Holmes, and Marinkovich teaches the medical device of claim 9, see 103 rejection above. Ross further discloses: wherein the inner blade tube is configured to reciprocate relative to the outer blade tube (see Fig. 17a).
The language, “wherein the inner blade tube is configured to reciprocate relative to the outer blade tube," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Ross meets the structural limitations of the claim, and the inner blade tube is capable of reciprocating relative to the outer blade tube as the solenoid moves the inner tube relative to the outer blade tube.
288 (see Fig. 17a, col. 10, ll 6 – 20) is offset from a central axis of the blade tube section.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Holmes and Marinkovich as applied to claim 9 above, and further in view of Bjursten.
In regards to claim 15, the combination of Ross, Holmes, and Marinkovich teaches the medical device of claim 9, see 103 rejection above. Holmes further teaches: wherein the mechanical arrangement 42 further comprises a collar 84 and a bushing 96 (see Figs. 2 – 3, [0048]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Holmes and have a medical device with a bushing in tandem with an inner tube member and the collar. Motivation for such can be found in Holmes as the bushing provides a physical limitation for how far the inner tube member can be displaced (see Figs. 2 – 3, [0048], ll 1 – 5). 
Ross as modified does not teach: a spring, wherein the spring is between the bushing and the collar.
Bjursten teaches a similar medical device, in an analogous field of invention, and teaches a spring 302 (see Fig. 10, [0097], ll 1 – 3), wherein the spring is between the bushing and the collar, as seen in Fig. 10, the bushing is distal or right of the spring and the collar is to the left or proximal of the spring.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross as modified to incorporate the teachings of Bjursten and have a medical device with spring in between a bushing and the collar. Motivation for such can be found in Bjursten as the spring allows to for the inner tube member to be retracted proximal after actuation (see Fig. 10, [0097], ll 1 – 3).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Holmes and Marinkovich as applied to claim 9 above, and further in view of a variant interpretation of Neitzell. 
In regards to claim 13, the combination of Ross, Holmes, and Marinkovich teaches the medical device of claim 9, see 103 rejection above. Ross further discloses: further comprising a housing 291 (see Fig. 17A, col. 10, ll 6 – 20), wherein the lever member 290 is connected to the housing 291 at a third connection (290 is connected to 291/housing at the bottom of Fig. 17A). The combination of Ross, Holmes, and Marinkovich does not explicitly disclose: the third connection comprising an elongated slot between the first end and the second end of the lever member. 
However, Neitzell in a similar field of invention teaches a reciprocating cutting device (see Figs. 1-9) with an inner blade tube 24 (see Figs. 1-9), a lever member 56 (see Figs. 1-9), a first end of the lever member (see annotated Fig. 8 below claim 1), and a second end of the lever member (see annotated Fig. 8 below claim 1), a first connection 60 (see Figs. 7-9), a second connection 76 (see Figs. 7-9), and a third connection 68 (see Figs. 7-9, 68 is connected to the housing [0047]). Neitzell further teaches: the third connection 68 comprising an elongated slot 62 (see Figs. 7-9, [0045]) between the first end (see annotated Fig. 8 below claim 1) and the second end (see annotated Fig. 8 below claim 1) of the lever member 56. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ross, Holmes, and Marinkovich to incorporate the teachings of Neitzell and have a medical device with the third connection comprising an elongated slot between the first end and the second end of the lever member. Motivation for such can be found in Neitzell as this allows the device to cut in a neutral/non-rocking motion (see [0048]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771